DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Mr. Kevin W. Guynn, Registration Number 29,927 on Tuesday, 09 August 2022.

The application has been amended as follows: 
SPECIFICATION
Paragraph [006] According to one embodiment visible in FIG. 3, for the rear engine attachment 28, the primary structure 20 comprises a soleplate 32 positioned approximately in a horizontal plane. The rear engine attachment 28 comprises a transverse beam 34, connected to the primary structure 20 by vertical link elements 36 and to the engine 16 by a central engine link bar 38, a first rod 40 connected to the engine 16 by a first lateral engine link bar 42 and to the transverse beam 34 by two beam link bars 44 and also a second rod 46 connected to the engine by a second lateral engine link bar 48 and to the transverse beam 34 by a beam link bar 50. The link bars 42, 44, 48, 50 are substantially parallel to one another and to the longitudinal direction. According to one configuration, the soleplate 32 has shear pins projecting from the soleplate 32 which are configured such as to be accommodated in housings provided in the region of the rear engine attachment 28.
[0048] The central engine link bar 78 is positioned in the region of the vertical longitudinal plane PLV. This plane PLV is vertical relative to the ground when the aircraft is on the ground and separates the engine into two approximately equal left and right parts. This vertical longitudinal PLV is a vertical plane of symmetry of the first and second lateral engine link bars 74.1, 74.2. The first, second and third support link bars 72.1, 72.2, 72.3 are aligned in a horizontal transverse direction. The second support link bar 72.2 is positioned between the first and third support link bars 72.1, 72.3.

CLAIMS
	1.  (Currently Amended) An aircraft rear engine attachment connecting a primary structure of a pylon and an aircraft engine,
the rear engine attachment comprising:
first and second rods, each of the first and second rods having at least one support orifice and at least one engine orifice,
for each support orifice, a support link bar, which is accommodated in the support orifice and configured such as to connect the rod directly or indirectly to the primary structure of the pylon,
for each engine orifice, an engine link bar, which is accommodated in the engine orifice and configured such as to connect the rod directly or indirectly to the aircraft engine,
the support and engine link bars being parallel to one another,
each of the first and second rods having a rod direction parallel to a straight line passing via the support link bar and via the engine link bar,
each of the first and second rods comprising at least two parts, a first part comprising the at least one support orifice, a second part comprising the at least one engine orifice and also detachable link elements for connecting the first and second parts,
wherein the detachable link elements each have an axis 
	3.  (Currently Amended)  The aircraft rear engine attachment according to claim 1, wherein the first part comprises a first mounting plate, which has a first contact face 
	4.  (Currently Amended)  The aircraft rear engine attachment according to claim 3, wherein the rear engine attachment comprises a support comprising at least one base, configured to be connected to the primary structure of the pylon, and also a sole web produced as a single piece with the base, positioned in a[[n]] 
5.  (Currently Amended)  The aircraft rear engine attachment according to claim 3, wherein the rear engine attachment comprises a support comprising at least one base configured such as to be connected to the primary structure of the pylon, and also two webs, produced as a single piece with the base which are parallel and closely spaced and positioned in 
6.  (Currently Amended)  The aircraft rear engine attachment according to claim 3, wherein the second part of the rod comprises two second tabs, which are parallel and closely spaced, between which a single lateral anchoring plate of the aircraft engine is positioned during functioning.
7.  (Currently Amended)  The aircraft rear engine attachment according to claim 3, wherein the second part of the rod comprises a single second tab positioned during operation between two lateral anchoring plates of the aircraft engine.
9.  (Currently Amended)  A method for assembling an aircraft engine connected to a primary structure of a pylon by a rear engine attachment according to claim 1, wherein the method comprises:
a first step of fixing the first parts of the rods onto the primary structure of the pylon and the second parts of the rods onto the aircraft engine,
a second, contacting step during which the aircraft engine is raised until the first and second parts of each rod are in contact one against the other, and
a step of fitting the detachable link elements in such a manner as to connect the aircraft engine and the primary structure of the pylon.


Drawings
The following changes to the drawings have been approved by the Examiner and agreed upon by Applicant: Reference character 22-engine attachment recited in paragraphs [003] and [005], and reference character 30-pair of thrust rods recited in paragraph [005] must be added to the appropriate figures in the drawings as called out in the initially filed specification.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an Examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aircraft rear engine attachment connecting to a primary structure of a pylon and an aircraft engine that has each of first and second rods having a rod direction parallel to a straight line passing between a support link bar orifice and an engine link bar orifice, each of the first and second rods comprising at least two parts, a first part comprising at least one support orifice, a second part comprising at least one engine orifice and also detachable link elements for connecting the first and second parts, wherein the detachable link elements each have an axis parallel to the rod direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
09 August 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644